If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


LONG LAKE TOWNSHIP,                                                    FOR PUBLICATION
                                                                       March 18, 2021
               Plaintiff-Appellee,                                     9:15 a.m.

v                                                                      No. 349230
                                                                       Grand Traverse Circuit Court
TODD MAXON and HEATHER MAXON,                                          LC No. 18-034553-CE

               Defendants-Appellants.



Before: JANSEN, P.J., and FORT HOOD and RONAYNE KRAUSE, JJ.

JANSEN, J.

        In this zoning dispute, defendants appeal by leave granted the order of the trial court
denying their motion to suppress evidence. At issue is the legality of the use of a drone1 by plaintiff
Long Lake Township to take aerial images of defendants’ property without defendants’ permission
or any other specific legal authorization. Plaintiff relied on those aerial photographs to commence
suit against defendants, alleging that defendants were in violation of a zoning ordinance, nuisance
law, and a prior settlement agreement between the parties. We reverse the trial court’s May 16,
2019 order denying defendants’ motion to suppress evidence, and we remand for entry of an order
suppressing all photographs taken of defendants’ property from a drone and for further proceedings
consistent with this opinion.

                           I. RELEVANT FACTUAL BACKGROUND

        In 2008, the parties litigated an alleged violation of the Long Lake Township Ordinance
by defendants. That proceeding culminated in a settlement agreement (the Agreement), in which
plaintiff agreed to dismiss its zoning complaint against defendants with prejudice, plaintiff paid a
portion of defendants’ legal fees, and plaintiff agreed “not to bring further zoning enforcement
action against Defendant Maxon based upon the same facts and circumstances which were


1
 Also known as an “unmanned aerial vehicle” or “small unmanned aircraft.” The particular drone
at issue in this matter was operated by nonparty Zero Gravity Aerial.


                                                 -1-
revealed during the course of discovery and based upon the Long Lake Township Ordinance as it
exists on the date of the settlement agreement.”

        In 2018, plaintiff filed the instant civil action, alleging that defendants had “significantly
increased the scope of the junk cars and other junk material being kept on their property” since
entering into the 2008 Agreement, and that such activity “constitut[ed] an illegal salvage or junk
yard” in violation of the Long Lake Township Zoning Ordinance. In support of these allegations,
plaintiff attached aerial photographs taken in 2010, 2016, 2017, and 2018. These photographs
showed a “significant increase in the amount of junk being stored on [d]efendants’ property.”

          Defendants moved to suppress the aerial photographs and “all evidence obtained by
[p]laintiff from its illegal search of their property.” Defendants argued that the aerial surveillance
of their property, and the photographs taken by the drones of their property and the surrounding
area, constituted an unlawful search in violation of the Fourth Amendment. Defendants argued
that the instant case is distinguishable from precedent involving manned aerial surveillance
because, unlike fixed wing aircraft and helicopters which “routinely fly over a person’s property,”
drones are equipped with “high power cameras” and do not operate at the same altitudes as
airplanes and helicopters. Additionally, defendants argued that a person can reasonably anticipate
being observed from the air by a fixed wing aircraft, but aerial surveillance from a drone flying
over private property and taking photographs is not a reasonable expectation. Moreover,
defendants noted that plaintiff’s drone surveillance did not comply with Federal Aviation
Administration (FAA) regulations. We note that photographs in the record clearly show that very
little, if any, of defendants’ property is visible from the ground, due to a combination of buildings
and trees.

        In response, plaintiff argued that defendants failed to establish how the use of a drone to
capture aerial photographs violated their Fourth Amendment rights, because their property was
visible from above. Plaintiff also submitted the affidavit of Dennis Winard, owner of Zero Gravity
Aerial, who operated the drone that captured the photographs at issue, in response to defendants’
claim that the drone was non-complaint with FAA regulations. Winard averred that the
photographs at issue were taken on April 25, 2017, May 26, 2017, and May 5, 2018. On those
dates, Winard “maintained a constant visual line of sight on the drone and maintained an altitude
of less than 400 feet in accordance with the FAA regulations.” Plaintiff went on to argue at the
hearing on defendants’ motion to suppress that defendants did not have a subjective reasonable
expectation of privacy in this case.

        The trial court denied defendants’ motion to suppress the images, finding that defendants
did not have a reasonable expectation of privacy. The trial court relied on Florida v Riley, 488 US
445; 109 S Ct 693; 102 L Ed 2d 835 (1989), where the United States Supreme Court noted that
“ ‘the visual observation of the defendant’s premises from a helicopter did not constitute a search
under the Fourth Amendment.’ ” The trial court further found that FAA regulations were “safety
rules and [did] not define the scope of the Fourth Amendment.” Defendants moved for
reconsideration, which was also denied. This appeal followed. Defendants generally argue that
they had a reasonable expectation of privacy that was violated by plaintiff’s use of a drone to
photograph their property and that the drone operator’s alleged noncompliance with FAA
regulations was pertinent to the Fourth Amendment analysis.



                                                 -2-
                                 II. STANDARD OF REVIEW

        We review for clear error the trial court’s findings of fact made at a suppression hearing,
but we review de novo the trial court’s ultimate decision whether to suppress the evidence. People
v Rodriguez, 327 Mich App 573, 583; 935 NW2d 51 (2019). “A finding is clearly erroneous if it
leaves this Court with a definite and firm conviction that the trial court made a mistake.” Id.
(quotation marks and citation omitted). This Court reviews constitutional issues de novo. People
v Jones, 260 Mich App 424, 427; 678 NW2d 627 (2004). De novo review means that this Court
reviews the issue without any deference to the court below. People v Bruner, 501 Mich 220, 226;
912 NW2d 514 (2018).

                                 III. LEGAL BACKGROUND

        “The Fourth Amendment of the United States Constitution and its counterpart in the
Michigan Constitution guarantee the right of persons to be secure against unreasonable searches
and seizures.” People v Kazmierczak, 461 Mich 411, 417; 605 NW2d 667 (2000). The protections
of Article 1, § 11 of the 1963 Michigan Constitution “have been construed as coextensive with”
the Fourth Amendment. People v Mead, 503 Mich 205, 212; 931 NW2d 557 (2019). The basic
purpose of the Fourth Amendment “is to safeguard the privacy and security of individuals against
arbitrary invasions by governmental officials.” Carpenter v United States, ___ US ___, ___; 138
S Ct 2206, 2213; 201 L Ed 2d 507 (2018) (quotation marks and citation omitted) (slip op at p 4).

        This is ostensibly a civil proceeding. However, the form of a proceeding may cloak its true
nature, depending on the relief sought and what consequences may ensue if a governmental entity
prevails. See People ex rel Strickland v Bartow, 27 Mich 68, 68-69 (1873); Boyd v United States,
116 US 616, 633-635; 6 S Ct 524; 29 L Ed 746 (1886), overruled in part on other grounds in
Warden, Md Penitentiary v Hayden, 387 US 294; 87 S Ct 1642; 18 L Ed 2d 782 (1967). The
Fourth Amendment does not apply to private parties who are not acting as agents of a governmental
entity. United States v Jacobsen, 406 US 109, 113; 104 S Ct 1652; 80 L Ed 2d 85 (1984).
However, the Fourth Amendment may protect parties from unreasonable searches and seizures
committed by a governmental entity in civil cases, if the civil case can be considered “quasi-
criminal” and the search or seizure was committed by the governmental entity pursuing the action.
Kivela v Dep’t of Treasury, 449 Mich 220, 228-229, 236-239; 536 NW2d 498 (1995) (discussing
a test for the admissibility of evidence illegally seized by police for a criminal proceeding in an
independent subsequent tax proceeding); People v Gentner, Inc, 262 Mich App 363, 369 n 2; 686
NW2d 752 (2004); see also Camara v Muni Court of City and Co of San Francisco, 387 US 523,
528-539; 87 S Ct 1727; 18 L Ed 2d 930 (1967) (holding that administrative searches implicate the
Fourth Amendment even if the searches are not criminal in nature, albeit subject to less exacting
requirements to establish probable cause).

        There is no dispute that the drone operator here was acting as an agent for Long Lake
Township, that Long Lake Township is a governmental entity, and that Long Lake Township seeks
admission of its own allegedly-illegally obtained evidence. The purpose of this litigation is to
obtain a declaratory judgment that defendants’ use of their own property is illegal. Considering
the great historical importance placed on the freedom to use one’s own property, and the fact that
the consequences of this action may entail far more than merely the imposition of money damages,
we conclude that this is the kind of proceeding to which the Fourth Amendment may apply.


                                                -3-
Further supporting this conclusion is MCL 259.322(3), which expressly prohibits the use of a
drone to “capture photographs, video, or audio recordings of an individual in a manner that would
invade the individual’s reasonable expectation of privacy.”

       The first inquiry in any search and seizure issue is whether a search occurred under the
Fourth Amendment. People v Brooks, 405 Mich 225, 242; 274 NW2d 430 (1979).

       [A] search for purposes of the Fourth Amendment occurs when the government
       intrudes on an individual’s reasonable, or justifiable, expectation of privacy.
       Whether an expectation of privacy is reasonable depends on two questions. First,
       did the individual exhibit “an actual, subjective expectation of privacy”? Second,
       was the actual expectation “one that society recognizes as reasonable”? Whether
       the expectation exists, both subjectively and objectively, depends on the totality of
       the circumstances surrounding the intrusion. [People v Antwine, 293 Mich App
       192, 195; 809 NW2d 439 (2011) (quotation marks and citations omitted).]

The area “immediately surrounding and associated with the home,” known as the “curtilage,” is
“part of the home itself for Fourth Amendment purposes.” Florida v Jardines, 569 US 1, 6; 133
S Ct 1409; 185 L Ed 2d 495 (2013). “In general, a search or seizure within a home or its curtilage
without a warrant is per se an unreasonable search under the Fourth Amendment.” People v
Frederick, 500 Mich 228, 234; 895 NW2d 541 (2017). However, “[w]hat a person knowingly
exposes to the public, even in his own home or office, is not a subject of Fourth Amendment
protection.” Katz v United States, 389 US 347, 351; 88 S Ct 507; 19 L Ed 2d 576 (1967). We
note that plaintiff does not, on appeal, seriously dispute whether the area observed by plaintiff’s
drone was within the curtilage of defendants’ home, so we expressly do not decide that issue and
focus instead on whether defendants had an actual and reasonable expectation of privacy.

        In Kyllo v United States, 533 US 27; 121 S Ct 2038; 150 L Ed 2d 94 (2001), Justice SCALIA
set forth a brief history of Fourth Amendment jurisprudence and how it evolved to address the
development of surveillance technology capable of overcoming the limitations of human eyesight:

               The Fourth Amendment provides that “[t]he right of the people to be secure
       in their persons, houses, papers, and effects, against unreasonable searches and
       seizures, shall not be violated.” “At the very core” of the Fourth Amendment
       “stands the right of a man to retreat into his own home and there be free from
       unreasonable governmental intrusion.” Silverman v United States, 365 US 505,
       511[; 81 S Ct 679; L Ed 2d 734] (1961). With few exceptions, the question whether
       a warrantless search of a home is reasonable and hence constitutional must be
       answered no. See Illinois v Rodriguez, 497 US 177, 181[; 110 S Ct 2793; 111 L
       Ed 2d 148] (1990); Payton v New York, 445 US 573, 586[; 100 S Ct 1371; 63 L Ed
       2d 639] (1980).

              On the other hand, the antecedent question whether or not a Fourth
       Amendment “search” has occurred is not so simple under our precedent. The
       permissibility of ordinary visual surveillance of a home used to be clear because,
       well into the 20th century, our Fourth Amendment jurisprudence was tied to
       common-law trespass. See, e.g., Goldman v United States, 316 US 129, 134-136[;


                                               -4-
       62 S Ct 993; 86 L Ed 2d 1322] (1942); Olmstead v United States, 277 US 438, 464-
       466[; 48 S Ct 564; 72 L Ed 2d 944] (1928). Cf. Silverman v United States, supra,
       at 510-512 (technical trespass not necessary for Fourth Amendment violation; it
       suffices if there is “actual intrusion into a constitutionally protected area”). Visual
       surveillance was unquestionably lawful because “ ‘the eye cannot by the laws of
       England be guilty of a trespass.’ ” Boyd v United States, 116 US 616, 628[; 6 S Ct
       524; 29 L Ed 746] (1886) (quoting Entick v Carrington, 19 How St Tr 1029, 95
       Eng Rep 807 (K B 1765)). We have since decoupled violation of a person’s Fourth
       Amendment rights from trespassory violation of his property, see Rakas v Illinois,
       439 US 128, 143[; 99 S Ct 421; 58 L Ed 2d 387] (1978), but the lawfulness of
       warrantless visual surveillance of a home has still been preserved. As we observed
       in California v Ciraolo, 476 US 207, 213[; 106 S Ct 1809; 90 L Ed 2d 210] (1986),
       “[t]he Fourth Amendment protection of the home has never been extended to
       require law enforcement officers to shield their eyes when passing by a home on
       public thoroughfares.”

               One might think that the new validating rationale would be that examining
       the portion of a house that is in plain public view, while it is a “search”[ 2] despite
       the absence of trespass, is not an “unreasonable” one under the Fourth Amendment.
       See Minnesota v Carter, 525 US 83, 104[; 119 S Ct 469; 142 L Ed 2d 373] (1998)
       (BREYER, J., concurring in judgment). But in fact we have held that visual
       observation is no “search” at all—perhaps in order to preserve somewhat more
       intact our doctrine that warrantless searches are presumptively unconstitutional.
       See Dow Chemical Co v United States, 476 US 227, 234-235, 239[; 106 S Ct 1819;
       90 L Ed 2d 226] (1986). In assessing when a search is not a search, we have applied
       somewhat in reverse the principle first enunciated in Katz v United States, 389 US
       347[; 88 S Ct 507; 19 L Ed 2d 576] (1967). Katz involved eavesdropping by means
       of an electronic listening device placed on the outside of a telephone booth-a
       location not within the catalog (“persons, houses, papers, and effects”) that the
       Fourth Amendment protects against unreasonable searches. We held that the
       Fourth Amendment nonetheless protected Katz from the warrantless eavesdropping
       because he “justifiably relied” upon the privacy of the telephone booth. Id., at 353.
       As Justice HARLAN’s oft-quoted concurrence described it, a Fourth Amendment
       search occurs when the government violates a subjective expectation of privacy
       that society recognizes as reasonable. See id., at 361. We have subsequently
       applied this principle to hold that a Fourth Amendment search does not occur—
       even when the explicitly protected location of a house is concerned—unless “the
       individual manifested a subjective expectation of privacy in the object of the
       challenged search,” and “society [is] willing to recognize that expectation as
       reasonable.” Ciraolo, supra, at 211. We have applied this test in holding that it is


2
 When the Fourth Amendment was adopted, as now, to “search” meant “[t]o look over or through
for the purpose of finding something; to explore; to examine by inspection; as, to search the house
for a book; to search the wood for a thief.” N. Webster, An American Dictionary of the English
Language 66 (1828) (reprint 6th ed. 1989).


                                                -5-
       not a search for the police to use a pen register at the phone company to determine
       what numbers were dialed in a private home, Smith v Maryland, 442 US 735, 743-
       744[; 99 S Ct 2577; 61 L Ed 2d] (1979), and we have applied the test on two
       different occasions in holding that aerial surveillance of private homes and
       surrounding areas does not constitute a search, Ciraolo, supra; Florida v Riley, 488
       US 445[; 109 S Ct 693; 102 L Ed 2d 835] (1989).

               The present case involves officers on a public street engaged in more than
       naked-eye surveillance of a home. We have previously reserved judgment as to
       how much technological enhancement of ordinary perception from such a vantage
       point, if any, is too much. While we upheld enhanced aerial photography of an
       industrial complex in Dow Chemical, we noted that we found “it important that this
       is not an area immediately adjacent to a private home, where privacy expectations
       are most heightened,” 476 US, at 237, n. 4 (emphasis in original). [Kyllo, 533 US
       at 31-33.]

         Although Kyllo addressed the use of a thermal imaging device on the defendant’s home, it
was noteworthy that the device could detect infrared radiation “not visible to the naked eye.”
Kyllo, 533 US at 29-30. The Court went on to observe that the advance of technology had “exposed
to public view (and hence, we have said, to official observation) uncovered portions of the house
and its curtilage that once were private.” Id. at 34. The Court noted that outside the curtilage of a
home, it might be “difficult to refine” the principle in Katz that individuals may have “an
expectation of privacy that society is prepared to recognize as reasonable.” Id. Thus, the
reasonable expectation of privacy one might have in property outside the curtilage of one’s home
is less than the reasonable expectation of privacy one might have within one’s home, but it is not
nonexistent, nor does plaintiff advance such an argument. Indeed, a person may retain reasonable
expectations of privacy even in public, because society historically expected that there were limits
to what kind of surveillance could be feasibly performed by law enforcement agents or others.
Carpenter, 585 US at ___; 138 S Ct at 2117 (slip op at p 12).

        Critically for the instant matter, the Court opined that mere existence and availability of
technological advancements should not be per se determinative of what privacy expectations
society should continue to recognize as reasonable. Kyllo, 533 US at 33-35. Although again
discussing only privacy within the home, the Court emphasized that the homeowner should not be
“at the mercy of advancing technology” that might eventually be able to see directly through walls
outright. Id. at 35-36. The development of historically-novel ways to conduct unprecedented
levels of surveillance at trivial expense does not per se reduce what society and the law will
recognize as a reasonable expectation of privacy. Carpenter, 585 US at ___; 138 S Ct at 1217-
1219 (slip op at pp 12-15).

        In California v Ciraolo, 475 US 207; 106 S Ct 1809; 90 L Ed 2d 210 (1986), the United
States Supreme Court determined “whether the Fourth Amendment is violated by aerial
observation without a warrant from an altitude of 1,000 feet of a fenced-in backyard within the
curtilage of a home.” In that case, a law enforcement officer used an airplane, flown at an altitude
of 1,000 feet, to observe the respondent’s yard, which was next to the respondent’s home and
enclosed by a fence. Id. The officer identified marijuana plants in the respondent’s yard and used
a camera to photograph the area, and the images were used to secure a warrant. Id. The respondent


                                                -6-
moved to suppress the evidence of the search, and that motion was denied. Id. at 210. The United
States Supreme Court rejected the respondent’s argument that no governmental aerial observation
of his yard was permissible without a warrant because the yard was in the curtilage of his home;
the Court concluded that the respondent’s expectation that his yard was protected from the officers’
observation was objectively unreasonable. Id. at 212, 214. The Court determined that the officer’s
observations took place within public navigable airspace, in a physically nonintrusive matter, and
that “[a]ny member of the public flying in [the] airspace who glanced down could have seen
everything that these officers observed.” Id. at 213-214. The United States Supreme Court
concluded, “[i]n an age where private and commercial flight in the public airways is routine, it is
unreasonable for respondent to expect that his marijuana plants were constitutionally protected
from being observed with the naked eye from an altitude of 1,000 feet.” Id. at 215.

        Only a few years later, in Florida v Riley, 488 US 445; 109 S Ct 693; 102 L Ed 2d 835
(1989), the United States Supreme Court held, in a plurality opinion, that police observation of a
greenhouse, located in respondent Riley’s curtilage, from a helicopter at an altitude of 400 feet did
not violate the Fourth Amendment. Riley, 488 US at 447-448, 452. Relying on Ciraolo, the
plurality concluded that Riley “could not reasonably have expected that his greenhouse was
protected from public or official observation from a helicopter had it been flying within the
navigable airspace for fixed-wing aircraft.” Id. at 449, 450-451. The plurality specifically noted
that:

       We would have a different case if flying at that altitude had been contrary to law or
       regulation. But helicopters are not bound by the lower limits of the navigable
       airspace allowed to other aircraft. Any member of the public could legally have
       been flying over Riley’s property in a helicopter at the altitude of 400 feet and could
       have observed Riley’s greenhouse. [Id. at 451.]

The plurality stated that it was “of obvious importance that the helicopter in [the] case was not
violating the law[.]” Id. Additionally, the plurality noted that the record did not reveal that there
were any “intimate details connected with the use of the home or curtilage” observed and that
“there was no undue noise, and no wind, dust, or threat of injury.” Id. at 452.

        Justice O’Connor concurred in the judgment, stating, “I agree that police observation of
the greenhouse in Riley’s curtilage from a helicopter passing at an altitude of 400 feet did not
violate an expectation of privacy ‘that society is prepared to recognize as “reasonable.” ’ ” Id.
at 452 (O’CONNOR, J., concurring) (citation omitted). However, Justice O’Connor opined that the
plurality relied “too heavily on compliance with FAA regulations,” and stated that compliance
with FAA regulations alone does not determine compliance with the Fourth Amendment. Id.
at 452, 453. Justice O’Connor explained that the relevant inquiry regarding whether Riley had a
reasonable expectation of privacy was “whether the helicopter was in the public airways at an
altitude at which members of the public travel with sufficient regularity that Riley’s expectation
of privacy from aerial observation was not ‘one that society is prepared to recognize as
“reasonable.” ’ ” Id. at 454 (citation omitted). Justice O’Connor concluded, “Because there is
reason to believe that there is considerable public use of airspace at altitudes of 400 feet and above,
and because Riley introduced no evidence to the contrary before the Florida courts, I conclude that
Riley’s expectation that his curtilage was protected from naked-eye aerial observation from that
altitude was not a reasonable one.” Id. at 455. Although defendant argues that Riley is not binding


                                                 -7-
on this Court, Justice O’Connor concurred with majority on the limited ground that Riley did not
have a reasonable privacy interest in the curtilage of his home that was observable, even from the
air, by the naked-eye. Thus, a majority of the United States Supreme Court agreed that the
respondent’s expectation of privacy was unreasonable and the more limited holding is binding
law.3

        Also important to this case, however, are the two dissenting opinions in Riley, because the
defendant in this case seeks to make violations of FAA regulations tantamount to violations of the
Fourth Amendment. Four dissenting Justices agreed with Justice O’Connor that compliance with
FAA regulations was not dispositive on the Fourth Amendment analysis. See Riley, 488 US
at 464-465 (BRENNAN, J., dissenting) (“A majority of the Court thus agrees that the fundamental
inquiry is not whether the police were where they had a right to be under FAA regulations, but
rather whether Riley’s expectation of privacy was rendered illusory by the extent of public
observation of his backyard from aerial traffic at 400 feet.”); Riley, 488 US at 467 (BLACKMUN, J.,
dissenting) (“Like Justice Brennan, Justice Marshall, Justice Stevens, and Justice O’Connor, I
believe that answering this question . . . does not depend upon the fact that the helicopter was
flying at a lawful altitude under FAA regulations. A majority of this Court thus agrees to at least
this much.”). Therefore, the trial court correctly determined that noncompliance with FAA
regulations does not, per se, establish that a Fourth Amendment violation occurred.

                                          IV. ANALYSIS

         As defendants tacitly concede, Ciraolo and Riley establish that defendants could not have
reasonably expected the activities and items on their property to be protected from public or official
observation made by a human being from the publicly navigable airspace. Conversely, unrefuted
photographic exhibits of defendants’ property taken from the ground seem to establish a reasonable
expectation of privacy against at least casual observation from a non-aerial vantage point. We
conclude that; much like the infrared imaging device discussed in Kyllo; low-altitude, unmanned,
specifically-targeted drone surveillance of a private individual’s property is qualitatively different
from the kinds of human-operated aircraft overflights permitted by Ciraolo and Riley. We
conclude that drone surveillance of this nature intrudes into persons’ reasonable expectations of
privacy, so such surveillance implicates the Fourth Amendment and is illegal without a warrant or
a traditional exception to the warrant requirement.4




3
 “When a fragmented Court decides a case and no single rationale explaining the result enjoys the
assent of five Justices, ‘the holding of the Court may be viewed as that position taken by those
Members who concurred in the judgments on the narrowest grounds . . . .’ ” Marks v United
States, 430 US 188, 193; 97 S Ct 990; 51 L Ed 2d 260 (1977) (ellipsis in original; citation omitted).
4
  We note, for example, that consent is an exception to the warrant requirement. See People v
Jordan, 187 Mich App 582, 587; 468 NW2d 294 (1991). Thus, the parties could have included
some kind of inspection provision in their settlement agreement that would have obviated the
issues in this appeal.



                                                 -8-
        Although noncompliance with FAA regulations does not establish a Fourth Amendment
violation, such regulations are relevant to what a person might reasonably expect to occur
overhead. Persons may, absent extraordinary circumstances, reasonably expect the law to be
followed, even if they know the law is readily capable of being violated. See Camden Fire Ins Co
v Kaminski, 352 Mich 507, 511; 90 NW2d 685 (1958); People v Stone, 463 Mich 558, 565-567;
621 NW2d 702 (2001). The FAA regulations, 14 CFR part 107,5 require drone operators to keep
drones within visual observation at all times, fly drones no higher than 400 feet, refrain from flying
drones over human beings, and obtain a certification. Such rules reflect the fact that drones are
qualitatively different from airplanes and helicopters: they are vastly smaller and operate within
little more than a football field’s distance from the ground. A drone is therefore necessarily more
intrusive into a person’s private space than would be an airplane overflight. Furthermore, unlike
airplanes, which routinely fly overhead for purposes unrelated to intentionally-targeted
surveillance, drone overflights are not as commonplace, as inadvertent, or as costly. In other
words, drones are intrinsically more targeted in nature than airplanes and intrinsically much easier
to deploy. Furthermore, given their maneuverability, speed, and stealth, drones are—like thermal
imaging devices—capable of drastically exceeding the kind of human limitations that would have
been expected by the Framers not just in degree, but in kind.

        Although the United States Supreme Court rejected the ancient understanding that land
ownership extended upwards forever, landowners are still entitled to ownership of some airspace
above their properties, such that intrusions into that airspace will constitute a trespass no different
from an intrusion upon the land itself. United States v Causby, 328 US 256, 260-265; 66 S Ct
1062; 90 L Ed 1206 (1946). Drones fly below what is usually considered public or navigable
airspace. Consequently, flying them at legal altitudes over another person’s property without
permission or a warrant would reasonably be expected to constitute a trespass. We do not decide
whether nonpermissive drone overflights necessarily are trespassory, because we need not decide
that issue. Although a physical trespass by a governmental entity may constitute a violation of the
Fourth Amendment, a trespass into an open field6 might not implicate the Fourth Amendment. See
United States v Jones, 565 US 400, 404-411; 132 S Ct 945; 181 L Ed 2d 911 (2012). Furthermore,
we think there is little meaningful distinction for present purposes between” just inside the property
line” and “just outside the property line.” We decide this matter based upon defendants’ reasonable
expectation of privacy—critical to which is that any reasonable person would have expected a low-
altitude drone overflight to be trespassory and exceptional, whether the drone flew as high as a
football-field length or flew directly up to an open bathroom window. The Legislature has already
stated that drones may not be used to violate a reasonable expectation of privacy, MCL 259.322(3),
or to perform an act that would be illegal if performed by the operator in person, MCL 259.320(1).

       The Fourth Amendment requires persons both to establish a legitimate expectation of
privacy and to establish that society is prepared to recognize that expectation as reasonable. People
v Mead, 503 Mich at 212-213. As noted, just because it is well-known that a particular intrusion


5
    See FAA fact sheet: < https://www.faa.gov/news/fact_sheets/news_story.cfm?newsId=22615 >.
6
 We observe, however, that defendants’ property can hardly be described as an “open field” by
any lay understanding of the term, and as noted, most of it is not visible from the ground.



                                                 -9-
into privacy is technologically feasible does not cause a person’s reasonable expectation of privacy
to evaporate. Stone, 463 Mich at 562-567.7 The United States Supreme Court has, likewise, held
that just because technology develops new and innovative ways in which a person’s privacy can
be violated must not dictate whether that person retains a legitimate expectation of privacy and
whether society should continue to recognize that expectation as reasonable. Kyllo, 533 US at 33-
36. Implicit in both Stone and Kyllo is that there would have historically been an expectation of
privacy that becomes called into question solely by a change in the available technology—which
is clearly the situation here. See also Carpenter, 585 US at ___; 138 S Ct at 2213-2217 (slip op at
pp 5-12). We believe it would be unworkable and futile to try to craft a precise altitude test.
Rather, we conclude that persons have a reasonable expectation of privacy in their property against
drone surveillance, and therefore a governmental entity seeking to conduct drone surveillance must
obtain a warrant or satisfy a traditional exception to the warrant requirement.

         We also observe that plaintiff’s warrantless surveillance was totally unnecessary. The
parties could easily have—and likely should have—included a monitoring or inspection provision
in their settlement agreement. Aside from that, as the United States Supreme Court observed, the
quantum of evidence necessary to establish probable cause to conduct an administrative inspection
is more than “none,” but is less than what might be required to execute a criminal search warrant.
Camara, 387 US 528-539. By plaintiff’s own account, it had concrete evidence, in the form of
unrelated site inspection photographs and complaints from defendants’ neighbors, that defendants
were violating the settlement agreement, violating the zoning ordinance, and creating a nuisance.
Our holding today is highly unlikely to preclude any legitimate governmental inspection or
enforcement action short of outright “fishing expeditions.” If a governmental entity has any kind
of nontrivial and objective reason to believe there would be value in flying a drone over a person’s
property, as did plaintiff here, then we trust the entity will probably be able to persuade a court to
grant a warrant or equivalent permission to conduct a search.

                                        V. CONCLUSION

        We reverse the trial court’s May 16, 2019 order denying defendants’ motion to suppress
evidence, and we remand for entry of an order suppressing all photographs taken of defendants’
property from a drone and for further proceedings consistent with this opinion. We do not retain
jurisdiction.

                                                              /s/ Kathleen Jansen
                                                              /s/ Amy Ronayne Krause




7
  Although our Supreme Court’s analysis in Stone was based on Michigan’s eavesdropping
statutes, we think its reasoning is equally applicable here.


                                                -10-